Citation Nr: 1200731	
Decision Date: 01/09/12    Archive Date: 01/20/12	

DOCKET NO.  06-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia


THE ISSUES
1.  Entitlement to service connection for residuals of a cold injury to the left lower extremity.

2.  Entitlement to service connection for residuals of a cold injury to the right lower extremity.

3.  Entitlement to service connection for residuals of a cold injury involving the left upper extremity.

4.  Entitlement to service connection for residuals of a cold injury involving the right upper extremity.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  The Veteran provided testimony before a Veterans Law Judge at a hearing at the RO in March 2008.  That judge has since retired.  Appellant was sent a letter in October 2011 offering him a chance for another hearing if he so desired.  He was instructed that the absence of a reply in 30 days would be taken as an indication that he did not desire an additional hearing.  There was no reply.

The Board also notes that during the course of the appeal, the Veteran has changed his representative to the attorney now listed on the title page. 

A review of the record reveals that the Veteran appealed a November 2009 Board decision denying entitlement to service connection for the disabilities at issue to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2011, the Court granted a Joint Motion for an Order vacating the Board decision. 

For reasons set forth below, the case is REMANDED to the RO for further development.  


REMAND

The Board's review of the claims file reveals that further action on the claim is warranted.

The Veteran asserts that he has current residual disability of the upper and lower extremity due to cold injuries sustained during his service in Korea in 1962.  The Veteran was accorded a VA cold injury protocol injury examination in July 2005.  After a review of the claims file, the examiner referred to the Veteran's lay statements and current examination and opined that the Veteran had a "frostbite injury of the feet and hands in January 1963 [while in service]".  However, following a peripheral vascular examination in August 2008, another VA examiner determined that "the Veteran has no evidence of peripheral vascular disease.  The Veteran has no circulation problems."

A review of the service treatment records does not show evidence of a cold injury to any of the extremities.  However, the Veteran himself is competent to report that his skin was exposed to cold temperatures during his service in Korea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In view of the credibility of the Veteran's lay statements and the differing opinions as to the etiology of any current bilateral upper and lower extremity disability, the Board finds that a VA cold injury protocol examination will be helpful in attempting to reconcile the conflicting opinions and the Veteran's lay statements.  

The Board also notes that in a rambling communication received in September 2011, the Veteran referred to multiple problems.  He also noted he was in receipt of Social Security disability benefits.  Those records need to be obtained and associated with the claims file.  

In view of the foregoing, the case is REMANDED for the following:  

1.  RO should request any and all documents pertaining to an award of benefits from the Social Security Administration and specifically request copies of the medical records involved in the award determination.  Should there not be any records available, this should be so documented.  

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, both VA and non-VA, who might have records not already associated with the claims file, pertaining to treatment and evaluation of him for the disabilities at issue.  After he signs any appropriate releases, records not already associates with the claims file should be obtained and associated.  All attempts to procure such records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran should be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit such records for review.  

3.  The Veteran should also be asked to identify the months during which he was assigned to Korea and the unit to which he was assigned while in Korea.  Based on information obtained, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate authority, and request any information with regard to the activities of the unit to which the Veteran was assigned while serving in Korea.  Any records concerning weather conditions and the duties of the unit at the time the Veteran was there should be detailed to the extent possible.

4.  Thereafter, the Veteran should be afforded a VA cold injury protocol examination by an examiner with sufficient expertise to determine the etiology of any residuals of cold injuries present during the pendency of this claim.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should address all areas of the Veteran's body that the Veteran claims sustained cold injuries in service.  With respect to each pertinent abnormality in the claimed areas of cold injury, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the abnormality is attributable to cold injury in service.  The examiner is asked to address whether he or she finds the Veteran to be a reliable historian.  The complete rationale for any opinion expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resort to speculation, he or she should state whether the need to speculate is caused by a deficiency in the stated general medical knowledge (that is, no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (that is, additional facts required, or the examiner does not have the needed knowledge or training).  The examiner should reconcile his/her opinion with the other opinions on file to the extent possible.

5.  The Veteran is to be notified that it is his responsibility to report for an examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause or to provide more information with regard to problems he had with the upper and lower extremities in the years following service may include denial of his claim.  38 C.F.R. § 3.655 (2011).  

6.  Thereafter, the claim should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be provided to him and his representative, and an appropriate period of time should be allotted in which to respond.  Then, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



